Citation Nr: 0939758	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  98-10 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disability, to include Barrett's esophagitis, as secondary to 
service-connected posttraumatic stress disorder (PTSD) with 
bipolar disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel





INTRODUCTION

The Veteran had active service from September 1965 to June 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision from the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for hiatal hernia (claimed as chronic inflammation 
of the esophagus) as secondary to PTSD.   

The issue has been re-characterized to comport to the 
evidence of record, including the Veteran's September 1998 
service connection claim, which notes that the Veteran 
requested service connection for gastrointestinal disorders 
as secondary to service-connected PTSD under 38 C.F.R. § 
3.310, and the statement of the case (SOC) and substantive 
appeal to the Board.  See 38 C.F.R. § 20.200.  

In December 2004 and November 2006 the Board remanded the 
Veteran's claim for additional development.  


FINDING OF FACT

1.  A hiatal hernia is not due to or related to PTSD or 
bipolar disorder.

2.  Resolving all doubt, the Veteran's Barrett's esophagitis 
is aggravated by his service-connected PTSD with bipolar 
disorder.


CONCLUSION OF LAW

The Veteran's Barrett's esophagitis is aggravated by his 
service-connected PTSD with bipolar disorder.  38 U.S.C.A. § 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.102 (2009), 
38 C.F.R. § 3.310(a) (in effect prior to October 10, 2006); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

The Veteran's service connection claim for a gastrointestinal 
disability has been considered with respect to VA's duties to 
notify and assist.  Given the favorable outcome noted above, 
no conceivable prejudice to the Veteran could result from the 
grant of service connection.  See Bernard v. Brown, 4 Vet. 
App. 384. 393 (1993).

Analysis

The Veteran seeks service connection for a gastrointestinal 
disability, which he contends is secondary to his service 
connected PTSD.  The Veteran is service-connected for PTSD 
with bipolar disorder.  

Secondary service connection is available where a service-
connected disability directly caused another disability and 
where a service-connected disability has aggravated a non-
service-connected disability.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Competent medical 
evidence is required to link directly or secondarily the 
claimed condition to the veteran's period of active service.  
See Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310.  
While the overall intention of the amendment to 38 C.F.R. § 
3.310(b) was to implement the decision in Allen v. Brown, 7 
Vet. App. 439, 448 (1995), the amended 38 C.F.R. § 3.310(b) 
clearly institutes additional evidentiary requirements that 
must be satisfied before aggravation may be conceded and 
service connection granted.  In addressing the imposition of 
this new evidentiary requirement, the regulatory comments 
cite to 38 U.S.C. § 501 as the supporting authority, and not 
Allen.  See 71 Fed. Reg. 52,744-45 (Sept. 7, 2006).

The Veteran's service connection claim was filed prior to the 
effective date of the revised regulation, October 10, 2006.  
As such, the Board finds that the prior version of the 
regulation is more advantageous to the Veteran and should be 
applied.  When a regulation changes and the former version is 
more favorable, VA can apply the earlier version of the 
regulation for the period prior to, and after, the effective 
date of the change.  See generally, Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003; VAOPGCPREC 7-2003.  The Board 
finds that although the October 10, 2006, amendments to 38 
C.F.R. § 3.310 purported to merely implement Allen, because 
there was in effect a change in law, Kuzma is applicable.  
Consequently, the old law set forth in Allen is for 
application.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows that the Veteran currently has a 
gastrointestinal disability, diagnosed as hiatal hernia and 
Barrett's esophagitis in a July 2007 VA examination report.  

The Board acknowledges that, with respect to service 
connection on a direct basis, despite the Veteran's 
statements indicating that he has had gastrointestinal 
problems since shortly after service, there is no medical 
evidence of gastrointestinal disorder for many years after 
service.  Of importance, his separation examination of May 
1968 indicated "normal" findings of the abdomen and 
viscera.  However, a private medical treatment record dated 
in September 1990 noted a history of hiatal hernia and 
esophagitis and Barrett's esophagitis.  He has continued to 
regularly seek treatment for his gastrointestinal problems.  
A July 2007 VA examiner reviewed the claims folders and found 
no records to support a diagnosis of hiatal hernia shortly 
after service discharge and noted that there were no 
complaints of reflux in the service treatment records. 

The Board will next address the Veteran's contention that his 
current gastrointestinal problems are related to his service-
connected PTSD.  The determinative issue is whether the 
Veteran's current gastrointestinal disability is proximately 
due to and the result of his service-connected PTSD 
disability or whether the Veteran's PTSD aggravates his 
gastrointestinal disability.  

With respect to the hiatal hernia, a September 2001 VA 
examiner opined that the Veteran's hiatal hernia with reflux 
is not related to his service connected PTSD.  Likewise, a 
July 2007 VA examiner concluded that hiatal hernia was not at 
least as likely as not due to his PTSD or bipolar disorder 
because PTSD cannot cause a hiatal hernia.

With respect to the Barrett's esophagitis, the examiner 
opined that the Veteran's Barrett's esophagitis is at least 
as likely as not aggravated by his PTSD and bipolar disorder.  
The examiner's rationale was that PTSD and bipolar disorder 
cause stress which increase acid production in the stomach 
and with the reflux of this increased acid into the 
esophagus, changes in the cellular structure of the esophagus 
occur leading to Barrett's esophagitis.  The examiner could 
not quantify the amount of aggravation that his Barrett's 
esophagitis has from his PTSD and bipolar disorder and found 
that it would be mere speculation if she attempted to do so.  
The examiner stated that the Barrett's esophagitis would not 
be as severe if the Veteran did not have these service-
connected conditions.

In the present case the evidence is in equipoise with respect 
to whether the Veteran's service-connected PTSD aggravates 
his Barrett's esophagitis.  Only the July 2007 VA examination 
report addresses whether the Veteran's PTSD aggravated his 
Barrett's esophagitis, and this report notes that it is at 
least as likely as not that the Veteran's Barrett's 
esophagitis has been aggravated by his service-connected 
PTSD.  Therefore, any doubt is resolved in the Veteran's 
favor and service connection for Barrett's esophagitis, based 
on aggravation, is warranted.  38 U.S.C.A. § 5107(b).  

The preponderance of the evidence is against the claim with 
respect to a relationship between the service-connected PTSD 
with bipolar disorder and the hiatal hernia.  Two VA 
examiners have found that PTSD did not cause and is not 
otherwise related to the hiatal hernia.  Accordingly, service 
connection for a hiatal hernia, on either a direct or a 
secondary basis, is denied.


ORDER

Entitlement to service connection for Barrett's esophagitis, 
as secondary to service connected post traumatic stress 
disorder (PTSD) with bipolar disorder, is granted, subject to 
the rules and payment of monetary benefits.




____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


